DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s remarks filed 2/14/22 have been fully considered and entered. Applicants submit that the secondary reference of Motsenbocker US 6,929,702 teach that concrete is a non-porous substrate. Applicants further submit that a person of ordinary skill in the art would not motivated to combine references. In response, this is not found persuasive. With regard to the porosity of concrete, the Examiner asserts that it is widely known that concrete is inherently porous. https://concretequestions.com/is-concrete-a-porous-material/. Applicants are also reminded that claim 1 does limit the flooring surface to a specific type of substrate material and claims 3-24 all depend either directly or indirectly from claim 1. Claim 2 is the only claim that limits the flooring surface to concrete and as such must meet the porous limitations of claim 1. To that end, the Examiner maintains that the primary reference of Silvers et al., teach the claimed invention including a porous flooring substrate of wood or concrete. Silvers et al., does not teach the claimed abatement chemical. The secondary reference of Motsenbocker US 6,929,702 was relied upon to teach that is known in the art to remove mastic type materials from flooring substrates such as wood or concrete using a chemical composition (column 17, 60-column 18, 10). Motsenbocker US 6,929,702 was not relied upon to teach the flooring substrate materials. As such, the Examiner maintains that proper motivation exists to combine references on the grounds that the primary reference of Silvers et al., teach the claimed flooring surface substrate, the polymer barrier and a floor covering article. Furthermore, Silvers et al., explicitly teach preparing the flooring substrate by removing any residual contaminants, adhesives and/or solvents before applying the moisture barrier composite (column 22, 45-60). In other words, the Examiner 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 10-12 and 18-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702.
	The patent issued to Silvers et al., teach a moisture barrier membrane for use in flooring structures (title and abstract). Silvers et al., teach a method of installing a flooring system comprising preparing the flooring substrate by removing any residual contaminants, adhesives and/or solvents before applying the moisture barrier composite (column 22, 45-60). Silvers et al., further teach that the flooring substrate can also include coatings such as sealers, primers, paint, thin-set etching materials to promote better adhesion, particularly for concrete (column 3, 50-65).  Suitable flooring substrates include concrete or wood (column 3, 50-65). Floor coverings to go over the moisture barrier membrane include carpet, tile or wood (column 12, 57-column 13, 10). The Examiner considers the concrete substrate sufficient to meet the limitation of a porous flooring surface. With regard to the claimed polymer containing barrier material, Silvers et al., teach a moisture barrier membrane that can comprise 
	Silvers et al., teach removing residual contaminants from the concrete substrate to prepare the substrate for the moisture barrier membrane. 
	Silvers et al., does not teach the specific abatement composition used to remove the mastic material. 
	The patent issued to Motsenboker teach a composition used to release adherent deposits from surfaces and substrates such as concrete (title, abstract and column 17, 60-column 18, 10). Said composition comprises, light hydrotreated petroleum distillates, water, alcohols, surfactants and a fragrance (column 2, 1 – column 3, 25, column 4, 25-column 5, 5, column 11, 25-60, column 12, 12-30). Fragrances include the claimed d-limonene (column 14, 30-65). The Examiner is of the position that once the cleaning composition is applied to the concrete substrate it would be present in at least a portion of the pores of the concrete. 
	It would have been obvious to a person of ordinary skill in the art to prepare the concrete flooring substrate taught in the invention of Silvers et al., with the cleaning chemical composition of Motsenboker. Since Silvers et al., does not teach a specific cleaning composition, the Examiner is of the position that motivation exists to look to the prior art to identify suitable composition that can be used to remove residual contaminants from flooring substrates such as concrete for the purpose of applying floor coverings such as moisture barriers and carpeting. 
s 7-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702 as applied to claim 1 and further in view of Diamond et al., US 2008/0188392.
The Examiner maintains the rejections made over the combination of Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702 as set forth above. Applicants argue a lack of motivation to combine references based on non-analogous art.  In response, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Examiner is of the position that the purpose and use of the surfactant is the same in the composition of Mostenbocker and Diamond et al. Both compositions are formulated using surfactants and both compositions are concerned with cleaning/removing of residual debris. 
	The combination of Silvers et al., in view of Motsenbocker does not teach the claimed use of soybean oil. 
	The published patent application issued to Diamond et al., teach a laundry cleaning composition using surfactants such as fatty acid esters of soybean oil or soybean oil. Since Motsenbocker teach a cleaning composition using surfactants and laundry detergents are also used for cleaning, the Examiner is of the position that a person of ordinary skill in the art would recognize that the Motsenbocker cleaning composition can be formulated with soybean oil based surfactants as taught by Diamond et al. 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007).  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
s 13-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702 as applied to claim 1 and further in view of Barker et al., US 5,996,304.
The Examiner maintains the rejections made over the combination of Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702 as set forth above. Applicants have not provided any new arguments for which to consider. 
	The moisture barrier membrane taught by Silvers et al., in view of Motsenbocker does not teach the claimed pigment. 
	The patent issued to Barker et al., teach a protective coating composition for concrete (title and abstract). Said composition comprises a polyester resin and kaolin clay (column 3, 15-35). Barker et al., exemplifies kaolin clay (aluminum silicate) (example 3, column 8, 20). Barker et al., teach that the filler of kaolin clay exhibits the ability to disperse and transfer heat (column 5, 35-45). 
	Therefore, motivated by the desire to provide a protective moisture barrier membrane to concrete that also exhibits the ability to dispense and transfer heat it would have been obvious to formulate the moisture barrier of Silvers et al., in view of Motsenbocker with the kaolin clay as taught by Barker et al. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789